DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed May 3, 2022, with respect to the rejection of claims 14, 15 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Tal have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caporusso.
Double Patenting
Applicant is advised that should claim 24 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case claim 24 and 25 are duplicates of each other.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for “the roller surface” in both claims 24 and 25.
Claim 26 recites “ further comprising a drive mechanism operable to pivotably drive the show relative to the housing to bend the corresponding one of the first conduit and the second conduit” – a drive mechanism was already set forth in claim 22 – therefore it is not clear if this is meant to set forth an additional drive mechanism or if it is meant to refer to the previously set forth drive mechanism. It is noted that is appears the bender is set forth in the specification with a single mechanism; therefore, for purpose of examination it is understood to refer to the drive mechanism of claim 22.  There is insufficient antecedent basis for “the corresponding one of the first conduit and the second conduit” – corresponding to what?
Claim 28 recites: “the corresponding one of the first conduit and second conduit” – it is not clear what it is corresponding to.
Claim 29 recites: “wherein the shaft axis extends parallel to and is offset from the housing axis” – There is insufficient antecedent basis for “the shaft axis” – a shaft element has not been set forth in claim 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caporusso et al. (hereafter “Caporusso”) (US 2006/0174672), newly presented.
With regards to claim 14, Caporusso discloses a portable bender comprising:
a base (1) supportable on a work surface;
a housing (4) supported by the base (1), the housing including a hollow spindle (3) having an outer surface and defining a housing axis (axis y); and
an annular shoe (2) extending from an inner surface supported by the outer surface of the spindle for pivoting movement about the housing axis, the shoe defining a channel for supporting conduit to be bent, the shoe being pivotable about the housing axis to bend the conduit [paragraphs 0014, 0016 & 0023 and Figures 1-4].
With regards to claim 15, Caporusso discloses further comprising a gear assembly operable to drive the shoe (2), the gear assembly including a ring gear (9) connected to the shoe (2), a spur gear (25) meshed with the ring gear (9), and an input shaft (22) supporting the ring gear (9) and supported by the housing (4) for rotation about a shaft axis, the input shaft being drivable to rotate the spur gear (25) about the shaft axis to thereby pivot the ring gear (9) and the shoe about the housing axis.
With regards to claim 20, Caporusso discloses wherein the spindle (3) has an open end and defines a storage compartment accessible through the open end, as seen in at least Figure 4..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caporusso.
With regards to claims 16-17, Caporusso discloses wherein the outer surface of the spindle defines a spindle outer diameter (outer diameter of element 3), wherein the inner surface of the shoe (2) defines a shoe inner diameter, the shoe (2) having a shoe outer diameter and extending between the shoe inner diameter and the shoe outer diameter, as seen in at least Figures 4. Caporusso discloses the invention substantially as claimed except for wherein a spindle-to-shoe ratio of the spindle outer diameter to the shoe outer diameter is at least about 1:4 and wherein the spindle-to-shoe ratio is up to about 1:2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a different sized shoe to meet the claimed ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having these particular ratios provides an advantage, is used for a particular purpose, or solves a stated problem [as found in at least Applicant’s original specification, paragraphs 000188-00189] and since it appears to be an arbitrary design consideration which fails to patentable distinguish over Caporusso.
With regards to claims 18-19, Caporusso discloses wherein the outer surface of the spindle (3) defines a spindle radius and the spindle having a wall thickness, as seen in at least Figure 4. Caporusso discloses the invention substantially as claimed except for a thickness-to-radius ratio of the wall thickness to the spindle radius being no more than 1:2 and wherein the thickness-to-radius ratio is about 1:8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a different sized spindle to meet the claimed ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having this particular ratio provides an advantage, is used for a particular purpose, or solves a stated problem [as found in at least Applicant’s original specification, paragraphs 00186] and since it appears to be an arbitrary design consideration which fails to patentable distinguish over Caporusso.
Claim 22, 24-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Caporusso in view of Wright (US Patent 1,891,861), newly presented.
Caporusso discloses the invention substantially as claimed except for wherein the shoe has a second, third and fourth channels with varying diameters in addition to the first channel. Wright is relied upon to teach a tube bender having a shoe (2) with four channels (14) wherein the second and fourth channels each have a diameter greater than the diameter of the first channel, the third channel has a diameter being different the first and second diameters, as seen in at least Figure 1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Caporusso’ s bending shoe with Wright’s bending shoe because simple substitution of one known element to another yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With additional regards to claim 22, Caporusso discloses a drive mechanism [driving means, not shown, paragraphs 0014 & 0018] operable to pivotably drive the shoe (2) relative to the housing (4) to bend one of the conduits.

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725